Citation Nr: 9929595	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-16 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to July 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for PTSD was granted in an August 1994 
rating decision, and a 30 percent evaluation was assigned, 
effective March 1987.  The veteran appealed this initial 
rating.  In an April 1998 rating decision, the RO increased 
the veteran's disability rating to 50 percent, also effective 
March 1987.  This 50 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by flashbacks, insomnia, 
dreams and nightmares about his Vietnam experiences, 
depression, anxiety, guilt, and alienation from others.  The 
record shows that the veteran is married and employed.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 9411 (PTSD) currently 
provides for a 50 percent evaluation where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation, the next higher evaluation 
available, is warranted where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum allowed, is warranted 
where there is total occupational social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation as to time and place; and 
memory loss.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 50 percent evaluation where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, with reliability, flexibility, and efficiency 
levels so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation, the next higher evaluation 
available, was warranted where the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired or where there was severe 
impairment in the ability to obtain or retain employment.

A 100 percent evaluation was warranted where the veteran's 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or psychoneurotic symptoms were totally 
incapacitating; or the veteran was demonstrably unable to 
obtain or retain employment.


II.  Factual Background

Review of the veteran's VA treatment records (dated from 
August 1989 to August 1997) shows that the veteran has been 
continuously employed since his separation from service.  The 
veteran first worked for GTE; then he was self-employed as a 
construction worker for approximately 18 years.  He has been 
employed by Los Angeles County since 1989, as an electrical 
engineer.  The veteran married his current spouse in 1974.  
He adopted his wife's two children from a previous marriage.  
The veteran and his wife have two children of their own 
together.  The veteran has never been hospitalized on an in-
patient basis for treatment of his PTSD, although he was in 
therapy and participated in weekly PTSD groups.  It was noted 
that the veteran had gone to therapy regularly.  With respect 
to the veteran's weekly PTSD group meetings, chronological 
entries show that the veteran participated more fully as time 
went by.  The veteran had problems with feelings of anger and 
a fear of getting close to people, only to lose them.  He was 
still rather distant emotionally.  It was also noted that the 
veteran had a 20-year-plus history of a sleep disorder, with 
nightmares, night sweats, and waking gasping for air.  

The record also indicates that the veteran received 
counseling at the Vet Center, from January to February 1989.  
The veteran was seen for individual counseling on eight 
separate occasions, and each counseling session focused on 
his marital relationship and the lack of communication among 
the couple.

An August 1993 VA psychological report reflects the veteran's 
complaints of problems with sleep, nightmares, and feeling 
emotionally distant.  It was noted that the veteran had been 
in treatment for about four years.  Currently, the veteran 
denied using alcohol or any other drugs.  The veteran stated 
that he had been married to his current wife since July 1974.  
He had been married prior to this for four months, while in 
the service.  It was also noted that the veteran was 
currently employed by Los Angeles County, as an engineer 
supervising construction of roads.  He had held this job 
since 1989.  Prior to this, the veteran had been employed by 
the phone company, until 1975, and had been self-employed in 
construction from 1975 to 1989.  Behaviorally, the veteran 
was found to be experiencing an acute exacerbation of anxiety 
and dysthymia, which were likely results of the veteran's 
current problems.  The veteran's mood was unpredictable and 
vacillated between anger and avoidance.  He evidenced a 
pessimistic view of the world and felt resentful and bitter.  
It was noted that the veteran viewed himself in a self-
deprecatory manner, feeling hopeless and despairing at times.  
With respect to interpersonal relationships, it was noted 
that the veteran had experienced disappointments.  He had 
poor social skills and tended to get in self-defeating 
circles.  The veteran showed indifference to others, as well 
as a lack of tolerance.  He anticipated being disillusioned 
by others and created situations where these expectations 
came true.  It was also noted that the veteran's personal 
relationships were characterized by marked conflict.  The 
veteran feared any display of weakness, since he felt that 
others would use this against him.  In conclusion, it was 
also noted that the veteran experienced PTSD symptoms of 
nightmares, difficulty sleeping, hypervigilance, feeling 
detached from others, numbing of emotions, and avoidance of 
thoughts and activities mindful of Vietnam.

A June 1994 VA PTSD examination by a board of two 
psychiatrists reflects the veteran's current employment with 
Los Angeles County and his current marital status.  It was 
noted that the veteran's job as a construction inspector fit 
with his need of being in the open spaces, away from people, 
with little supervision, and less interpersonal 
relationships.  The veteran reported that upon his return 
from Vietnam, he had been depressed and had considered 
suicide.  He had been stopped by a friend.  The veteran 
stated that he had daily suicidal thoughts but no plan.  The 
veteran did not feel like normal people were supposed to 
feel.  He had only feelings of anger and rage.  He was 
irritable, but his outbursts were pretty well-controlled 
currently.  The veteran's hypervigilance and exaggerated 
startle response were minimal.  Mental status examination 
found the veteran's affect constricted and his mood 
dysphoric.  His speech was somewhat pressured but tangential, 
and his mood was somewhat anxious.  The veteran's memory was 
good for recent and remote events.  It was noted that the 
veteran admitted to symptoms of depression, including 
insomnia, loss of interests, some loss of energy, poor self-
esteem, difficult concentration, and feelings of hopelessness 
and guilt.  His insight and judgment were grossly intact.  
The veteran denied any overt psychotic manifestations.  The 
examination was negative for auditory hallucinations, thought 
broadcasting, thought control, and ideas of reference.  It 
was noted that the veteran had no social life and that he 
kept himself busy in order to have less time to think about 
his past.  When asked what his three wishes would be, the 
veteran stated that the first would be peace of mind; the 
second would be to have a good relationship with his wife; 
and the third would be to wipe out all of the memories.  The 
veteran's Global Assessment of Functioning Scale (GAF) was 55 
to 60.

A June 1997 VA PTSD examination reflects the veteran's 
marital and employment status.  The veteran reported that he 
liked his job as a construction inspector with Los Angeles 
County, as he did not have to work with people directly.  
Mental status examination found the veteran to be alert, 
cooperative, and oriented.  He looked nervous, depressed, 
tearful, and stated that he had been preoccupied with guilt.  
The veteran's affect was appropriate to his mood.  His 
concentration was somewhat poor at times.  The veteran 
reported working every day, but it was a struggle, as he did 
not deal well with people.  He denied auditory and visual 
hallucinations and suicidal and homicidal thoughts.  The 
veteran also reported that his sleep was restless and that he 
awoke scared and sweaty mostly every night due to nightmares.  
It was noted that the veteran was depressed, withdrawn, and 
that he had to struggle a lot to function in his day-to-day 
life.  The veteran's GAF score was 55.

A December 1997 VA mental evaluation by a board of two 
psychiatrists also reflects the veteran's current marital and 
employment status.  It was noted, though, that the veteran 
had had a lot of problems working with peers and handling 
authority when he returned from Vietnam.  The veteran also 
stated that he was able to function and maintain a job 
because Los Angeles County accommodated him because of his 
PTSD.  He worked in the field, alone.  The veteran complained 
of nightmares and reported attending a weekly PTSD group.  
The veteran also reported a suicide attempt in 1970 but 
denied any previous psychiatric hospitalizations.  The 
veteran stated that he had been married for 23 years but that 
he was emotionally distant in the relationship.  Mental 
status examination found the veteran alert and oriented times 
three.  His behavior was cooperative, and he exhibited good 
eye contact and attempted to answer questions in an 
appropriate fashion.  The veteran's speech was normal, and 
his mood was described as anxious at times.  The veteran's 
affect appeared congruent to his mood.  The veteran denied 
any current suicidal or homicidal ideation, but he still 
experienced symptoms of flashbacks, nightmares, and distrust.  
The veteran was found to be logical and goal-directed in his 
thinking, and his insight and judgment appeared to be fair.  
It was noted that the veteran had been severely affected, as 
a result of his symptoms of PTSD.  At times, it affected him 
occupationally and in terms of the work he had chosen.  The 
veteran's PTSD had also affected him considerably socially.  

III.  Application and Analysis

Upon review of the clinical evidence of record and the 
applicable schedular criteria, the Board finds an evaluation 
greater than the veteran's current 50 percent disability 
rating for PTSD unwarranted.  As such, the veteran's claim is 
denied.

Initially, the Board must address the application of 
schedular criteria more advantageous to the veteran.  Here, 
the Board finds the schedular criteria, whether as currently 
written or in effect prior to November 1996, equally 
advantageous, or disadvantageous as the case may be, to the 
veteran in this instance.  See Karnas v. Derwinski, supra.  
Here, the current evidence of record supports a 50 percent 
evaluation for PTSD under either criteria but fails to 
support a higher evaluation of 70 percent in both cases.

The Board also stresses that VA's disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Given this framework, 
the Board cannot ignore evidence in the record which 
indicates that the veteran has been continuously employed 
since his separation from service.  Admittedly, as noted in 
the December 1997 VA mental evaluation, the veteran has been 
affected in his choice of occupations, but he has managed to 
work.

Additionally, the record indicates that the veteran has been 
married since 1974.  Again, admittedly, there is evidence 
that the veteran is emotionally distant in this personal 
relationship, but he has managed to maintain his marriage, 
and he has sought counseling in order to improve this 
relationship.  Further, the veteran and his wife have four 
children, and nothing in the record suggests that the veteran 
has been unable to function in the role of parent.  

Moreover, the clinical evidence of record is negative for 
overt psychotic manifestations.  He repeatedly denied 
auditory and visual hallucinations.  There was no evidence of 
thought broadcasting and thought control.  There veteran 
later denied both suicidal and homicidal ideation, although 
it was noted in the June 1994 VA PTSD examination that he had 
had daily suicidal thoughts but no plan.  The veteran was 
consistently found to be alert and oriented.  His speech was 
consistently tangential.  The veteran's affect and mood were 
consistently appropriate, and his insight and judgment were 
grossly intact.  The veteran's recent and remote memory was 
good, and he was logical and goal-directed in his thinking.  

In effect, the record offers current clinical evidence 
supporting a 50 percent evaluation for PTSD, both as 
currently written and prior to November 1996.  Here, the 
December 1997 VA mental evaluation noted that the veteran had 
been severely affected as a result of his PTSD symptoms.  At 
times, it affected him occupationally, in terms of the work 
he had chosen.  His PTSD had also affected him considerably 
socially.  See 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411 (prior to November 7, 1996).  Further, there is evidence 
of occupational and social impairment, with disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1998).

However, the veteran's current PTSD symptomatology and its 
attendant effects do not more nearly approximate the criteria 
for a 70 percent evaluation, either as currently written or 
prior to November 1996.  Here, while the record does indicate 
that the veteran's ability to establish and maintain 
effective relationships with people is impaired, the record 
does not suggest that this ability is severely impaired.  See 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).  Rather, the December 1997 VA mental 
evaluation specifically noted that this ability had been 
considerably affected.  In this respect, the Board notes that 
the former criteria distinguished between considerable and 
sever impairment and assigned a 50 percent evaluation for 
considerable impairment.  Id.  The Board also stresses that 
the veteran has been married since 1974 and that he sought 
counseling in order to improve this personal relationship.  
Further, the Board finds the clinical evidence of record 
negative for psychoneurotic symptoms of such severity and 
persistence, that the veteran's ability to obtain and retain 
employment was severely impaired.  Id.  Rather, while the 
veteran was clearly depressed and admitted to the difficulty 
in working every day, he still maintained employment from the 
time he separated from service, in 1971.  He worked for GTE 
after separation, until 1975.  He was self-employed from 1975 
to 1989, in construction as a consultant, and he has been 
with Los Angeles County since 1989, as a construction 
supervisor.

With respect to the current criteria and a 70 percent 
evaluation, the Board finds almost no clinical evidence to 
support such an evaluation.  Clearly, the veteran is 
occupationally and socially impaired, but the clinical 
evidence of record does not demonstrate deficiencies in most 
areas, such as work, judgment, thinking, or mood.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1998).  To 
reiterate, the veteran has always managed to work.  His 
judgment was intact, and his thinking was goal-directed.  
Also, the veteran's affect and mood were found to be 
appropriate.  There was no evidence of obsessional rituals, 
no evidence of intermittently illogical, irrelevant or 
obscure speech, and no evidence of impaired impulse control.  
Indeed, the record shows that the veteran consistently 
behaved properly.  Nor was there any evidence of spatial 
disorientation.  To reiterate, the veteran was always found 
to be alert and oriented.  Further, while the veteran was 
found to be both anxious and depressed, upon various 
evaluations, nothing suggested that his ability to function 
independently, appropriately, and effectively was affected.  
Moreover, while the veteran's ability to establish and 
maintain effective relationships is impaired, the record does 
not indicate that the veteran lacks this ability all 
together.  The veteran has sought counseling in order to 
better his marital relationship.  The veteran has also 
regularly attended and participated in therapy and PTSD 
groups, and he has cooperated in every mental status 
evaluation conducted and of record.  As to suicidal ideation, 
while the earlier clinical evidence of record noted the 
veteran's almost daily thoughts of suicide, later evaluations 
found no suicidal ideation.  In fact, the veteran denied such 
ideation.

In light of the above, then, given the clinical evidence of 
record and the applicable schedular criteria, the Board finds 
that the veteran's disability picture more nearly 
approximates the schedular criteria required for a 50 percent 
evaluation than that required for a higher 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  In this instance, the 
evidence is not so evenly balanced as to require application 
of the doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the April 1995 statement of the case and in the April 1998 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of the 
evidence considered and the reasons and bases of the RO's 
determinations, including the criteria in effect prior to and 
on November 7, 1996.


ORDER

Entitlement to an evaluation greater than 50 percent for the 
veteran's PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

